Citation Nr: 1134850	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine status post healed coccyx fracture (lumbar spine disability), evaluated as 10 percent disabling prior to April 7, 2005.

2.  Entitlement to an increased rating for lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985, and from March 1986 to April 1993.

This case comes before the Board of Veterans Appeals (Board) on appeal from separate rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, a June 2004 RO rating decision denied an increased rating for status post fracture of a healed coccyx.  An RO rating decision in February 2005 increased the evaluation for status post fracture of a healed coccyx to 10 percent disabling effective to the date of claim; November 14, 2003.  An RO rating decision in August 2005 awarded a 20 percent rating for degenerative disc and joint disease of the lumbar spine, status post fracture of a healed coccyx, effective April 7, 2005.  The Board remanded the claim in April 2010 for further development and consideration. 


FINDINGS OF FACT

The Veteran failed to appear for the scheduled August 2010 VA examination and did not show good cause for so doing.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).

2.  The claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling from April 7, 2005, must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking an increased, staged, rating for his lumbar spine disability.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

The present matter was previously before the Board in April 2010.  The Board remanded the matter, in part, based on a determination that the Veteran had not been afforded a VA examination regarding his increased rating claim and that a VA examination was necessary to decide the case.

The claims file reveals that the Veteran was sent a letter dated in July 2010 indicating that an examination had been requested to be scheduled at the VA medical center nearest to the Veteran.  The notice informed the Veteran that his claim may be denied if he failed to appear for the examination.  Subsequently, an examination was scheduled for August 2010 and the Veteran failed to appear for the scheduled examination.  Although there is no copy of the notice to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the agency of original jurisdiction (AOJ) followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  Subsequent to his failure to appear, the Veteran has not submitted any correspondence indicating any reason why she failed to appear for the examination.  The Board finds that the Veteran  failed to report for an examination scheduled in connection with his claim for an increased, staged, rating for his lumbar spine disability without good cause. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to an increased rating for a lumbar spine disability, evaluated as 10 percent disabling prior to April 7, 2005, is dismissed.

Entitlement to an increased rating for lumbar spine disability, evaluated as 20 percent disabling from April 7, 2005, is dismissed.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


